Citation Nr: 1211521	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-33 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Evaluation of degenerative disc/joint disease, status post laminectomy with residual scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to December 1975 and from January 2003 to November 2005.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Huntington, West Virginia  Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Montgomery, Alabama RO.  


FINDINGS OF FACT

1.  The appellant was scheduled for a February 2011 VA examination.

2.  He failed to report for the examination and has not shown good cause for doing so.


CONCLUSION OF LAW

The appellant's claim is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in March 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  

We note that the appellant was scheduled for a VA examination in relation to his claim in February 2011.  He failed to appear for his scheduled examination and record contains no justifiable indication of the reason for the appellant's failure to appear for the VA examination.  Nonetheless, he failed to report for the examination and did so without good cause.  The Board finds that the appellant was given an opportunity to present for a VA examination, and therefore VA satisfied its duty to assist.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  To that end, in February 1976 the appellant filed a claim on VA Form 21-526 for service connection for an infection.  He did not file any other claims at that time.  In April 2005, the appellant submitted the claim for service connection for degenerative disc disease.  Thus, as the Veteran has filed a claim that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the claim is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).   Rather, it falls into the other category of cases of "any other original claim," which must be denied as a matter of law. 

VA compensation and pension examination inquiry documents reflect that the Veteran was scheduled for a VA examination in relation to his claim in February 2011.  It is presumed that he was properly notified of the date and time of the VA examination.  See Kyhn v. Shinseki, 24Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  The record reflects that the appellant failed to report for the examination and failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the appellant has not provided any reason for his failure to appear for the examination.  

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Under 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.  Here, a VA examination was needed to determine the severity of the appellant's degenerative disc/joint disease.  The appellant was scheduled for such an examination and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b) (2011).

We recognize that the appellant's representative argues that another VA examination is warranted as the last VA examination is more than six years old and the examiner did not provide detailed evidence as to where pain began.  However, the appellant was rescheduled for a VA examination in February 2011 but he failed to appear for the examination.  As the appellant was given the opportunity to present for a VA examination but he failed to do so, his representative's argument is without merit.  

Accordingly, the claim is denied.  




ORDER

An evaluation higher than 10 percent disabling for degenerative disc/joint disease, status post laminectomy with residual scar is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


